MEMORANDUM**
Jorge Luis Chicoma-Calixto, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the IJ’s *235determination that an applicant has not established eligibility for asylum, and we must uphold the decision unless the evidence compels a contrary result. Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). We deny the petition.
Chicoma-Calixto testified that Shining Path members attempted to recruit him because of his prior military experience, not because of his political opinion, real or imputed. Accordingly, the IJ’s determination that Chicoma-Calixto failed to establish eligibility for asylum is supported by substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (holding that forced recruitment without more is insufficient to establish persecution on account of one’s political opinion).
By failing to qualify for asylum, Chico-ma-Calixto necessarily failed to satisfy the more stringent standard for withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.